Citation Nr: 1817268	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to degenerative arthritis of the lumbar spine with spinal stenosis (lower back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 1, 2011.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lower back disability.

4.  Entitlement to an effective date earlier than September 7, 2006 for the award of a 20 percent disability rating for service-connected lower back disability.

5.  Entitlement an initial disability rating in excess of 10 percent for sciatica in the right lower extremity.

6.  Entitlement an initial disability rating in excess of 10 percent for sciatica in the left lower extremity.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from April 1974 to April 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and August 2016 rating decisions of a U.S. Department of Veterans Affairs (VA) Regional Office (RO).  The March 2007 decision, in pertinent part, denied service connection for a left hip disability.  The August 2016 decision, in pertinent part, granted service connection for degenerative arthritis of the lumbar spine with spinal stenosis and assigned an evaluation of 20 percent effective September 7, 2006.  The August 2016 decision also granted service connection for sciatica in the right and left lower extremities and assigned an evaluation of 10 percent for each extremity, both effective September 7, 2006.

The claim of TDIU is inferred with the claim of an increased rating for cervical spine (since decided in a May 2017 Board decision) and with evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam).

The appellant and the appellant's spouse testified before the undersigned Veterans Law Judge at an August 2012 hearing at the RO in Los Angeles, California.  A hearing transcript has been associated with the claims file and reviewed.

The Board considered the appeal in September 2014 and November 2015.  On those occasions, the claim of entitlement to service connection for a left hip disability was remanded as inextricably intertwined with the claim of service connection for lower back disability, and the claim of entitlement to TDIU was remanded for additional development.

Following the November 2015 Board remand, the agency of original jurisdiction (AOJ), in an August 2016 rating decision, granted TDIU effective August 1, 2011, so the issue of entitlement to TDIU from August 1, 2011 is no longer before the Board.

In May 2017, the Board took jurisdiction of the claim of service connection for left hip disability again and remanded it for readjudication.  At that time, the Board made a final decision with respect to the issue of entitlement to a rating in excess of 20 percent for a cervical spine disability, to include whether referral for consideration of entitlement to an extraschedular hearing is warranted.  As such, that matter is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the claims, as explained below.

With respect to the issue of entitlement to service connection for a left hip disability, to include as secondary to service-connected lower back disability, the Veteran underwent a VA examination of the spine in May 2016.

The VA examiner opined that the Veteran's bilateral hip strain was less likely as not due to or related to his lower back disability.  The examiner explained that there was insufficient evidence to support the fact that the Veteran's bilateral hip strain is due to or related to his low back disability, and that it was likely that bilateral hip condition has its own unknown etiology.  The Board finds the VA examiner failed to provide an adequate rationale that specifically addresses medical records, lay statements, and medical literature.

The VA examiner opined that the Veteran's  bilateral hip strain was less likely as not aggravated due to his back condition, explaining that it was not feasible to comment or address aggravation due to "limited information with regards to [the] baseline of [the Veteran's] bilateral hip condition."  Further clarification is required as to whether the VA examiner could not provide an opinion (by stations it was not feasible to do so) or could provide the negative aggravation opinion.  Moreover, the rationale that the examiner provided on aggravation discussed baseline levels of the Veteran's hip disability, but such a discussion is only warranted if it is at least as likely as not the case that the Veteran's left hip disability was aggravated by the lower back disability.  In addition, the Board finds the VA examiner failed to provide an adequate rationale that specifically addresses medical records, lay statements, and medical literature.  Therefore, the case must be returned so that the AOJ can request to examiner to provide an addendum opinion that offers adequate rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).   

With respect to the issue of entitlement to TDIU prior to August 1, 2011, as the Veteran is appealing for higher initial disability ratings for lower back disability and sciatica, and the October 2016 notice of disagreement expressly references entitlement to TDIU to accompany those claims, the TDIU matter must be remanded because the claims are intertwined.

Furthermore, the Board notes that the appeal was perfected with filing a substantive appeal received in February 2009.  The provisions of 38 U.S.C. § 7105(e) (2017) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.

Here, in November 2017 VA received an individual unemployability assessment addendum by a private rehabilitation counselor.  This relevant evidence was added to the record after the latest supplemental statement of the case was issued in September 2017.  Neither the appellant nor the representative waived the appellant's right to have the AOJ review this new evidence.  The Director, Compensation Service issued an advisory opinion, but the matter has not been readjudicated.  Thus, the Board is returning the case to the AOJ for adjudication.  38 C.F.R. § 20.1304(c).

With respect to the issues of (1) entitlement to an initial disability rating in excess of 20 percent for service-connected lower back disability; (2) entitlement to an effective date earlier than September 7, 2006 for the award of a 20 percent disability rating for service-connected lower back disability; (3) entitlement an initial disability rating in excess of 10 percent for sciatica in the right lower extremity; and (4) entitlement an initial disability rating in excess of 10 percent for sciatica in the left lower extremity (the four remaining matters), as noted in the introduction above, the RO first adjudicated the matter in an August 2016 rating decision, which in pertinent part granted service connection for degenerative arthritis of the lumbar spine with spinal stenosis and assigned an evaluation of 20 percent effective September 7, 2006, and it also granted service connection for sciatica in the right and left lower extremities and assigned an evaluation of 10 percent for each extremity, both effective September 7, 2006.  In November 2016, the appellant filed a timely notice of disagreement that listed the four remaining matters as issues of contention.

Although those four remaining issues were considered in a rating decision, no statement of the case has been issued to date for the matters.  Without a statement of the case, the Veteran lacks the ability to perfect an appeal.  The Board is obligated to remand those four matters.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (concluding that the Board erred in not remanding a claim to a regional office for issuance of a statement of the case on the denial of that claim).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the May 2016 VA examination to review the claims file.  If the May 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any left hip disability shown or treated at any time during the claim period (from September 2006 to the present) at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any left hip disability manifested within one year of the Veteran's separation from service in April 1979?

 b.  Has any left hip disability shown or treated at any time during the claim period (from September 2006 to the present) at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected lower back disability?

 c.  Has any left hip disability shown or treated at any time during the claim period (from September 2006 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected lower back disability?  If aggravation is found, provide baseline level of the left hip disability prior to aggravation.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied-to include the issues of (1) entitlement to an initial disability rating in excess of 20 percent for service-connected lower back disability; (2) entitlement to an effective date earlier than September 7, 2006 for the award of a 20 percent disability rating for service-connected lower back disability; (3) entitlement an initial disability rating in excess of 10 percent for sciatica in the right lower extremity; and (4) entitlement an initial disability rating in excess of 10 percent for sciatica in the left lower extremity-then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.  With respect to the four claims noted in this step, only if the claims are perfected should the matters be returned to the Board.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

	(CONTINUED ON NEXT PAGE)


Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

